Exhibit 10.1
[capture.jpg]

CONFIDENTIAL




Mr. Martin King
Lausanne, January 7, 2014




Dear Martin,


We are pleased to confirm your assignment to the PMI Global Services Inc. in New
York, United States of America.


Overview of Assignment


You will be seconded from your employer Philip Morris Services S.A. (“Home
Company”) to PMI Global Services Inc. (“Host Company”). During this assignment
you will be based in New York, United States of America and will work as
President Latin America & Canada under the supervision of Andre Calantzopoulos,
Chief Executive Officer PMI (“Host Manager”).


Employment with Home Company


During the assignment you will continue to be an employee of the Home Company
and your employment contract with the Home Company will remain in effect. The
existing terms and conditions of employment with the Home Company will continue,
but as amended and supplemented by this letter. The provisions of the PMI Global
Long Term Assignment Guidelines (as they may be amended or re-issued from time
to time) (“Global Guidelines”) will also apply to your assignment.


Commencement and Duration of Assignment


The assignment will be effective as of February 1st, 2014 or, if later, the date
of issue of your work permit, and is expected to continue for a period of 5
years, although no commitment can be given as to its exact duration.


Home Country/Point of Origin


Your Home Country, for the purpose of your remuneration package, shall be deemed
to be Switzerland. Your point of origin for the purposes of Home Leave will be
deemed as Geneva, Switzerland.


Direction and Control


During your assignment, the Home Company will remain your employer, however, you
will be subject to the direction and control of the Host Company and you must
comply with the rules, policies, procedures and working practices of the Host
Company, as well as all applicable laws of the Host Country. Your Host Manager
will define your day to day activities and participate in your performance
appraisal for the period of this assignment.


Throughout the assignment, you must not represent yourself as conducting
business on behalf of the Home Company and you are expressly not authorized to
bind the Home Company in any way. Throughout your assignment you must comply
with the “Guidelines on Business Practice for Assignees” attached to this letter
at Annex “A”.





Philip Morris Services S.A., Avenue de Cour 107, 1001 Lausanne, Switzerland
T:+41 (58) 242 00 00, F: +41 (58) 242 01 01

--------------------------------------------------------------------------------



Salary, Bonuses and other Allowances


Your annual base salary of CHF 825’006.-- (“Base Salary”) corresponding to your
grade, which is 24 will continue to be administered by the Home Company.


You will continue to be entitled to participate in the PMI Variable Compensation
schemes.


Your assignment package will be calculated in accordance with the Global
Guidelines and is notified to you separately. The assignment package is reviewed
on an ongoing basis in accordance with the provisions of the Global Guidelines.


Medical Cover


You and any Accompanying Family Members (as defined in the Global Guidelines)
will be provided with medical insurance during the whole period of your
assignment.


Vacation & Holidays


During your assignment you will be entitled to the greater of the number of days
determined by the Home Company’s or the Host Company’s vacation policy.


You will be entitled to the public holidays as determined by United States of
America law and the Host Company’s policy and practice.


Working schedule, working hours, etc.


During the assignment, you will be required to follow the working schedule and
working hours of the Host Company.


Travel Security


PMI’s goal is to help our employees travel and work safely and securely wherever
our business takes us. Please refer to the Travel Security page on PMI’s
intranet site for travel security information, including specific information
about your Host Country. Before leaving for your assignment or any
pre-assignment trip, please ensure that you have completed an appropriate travel
security training program. If you have any questions or concerns regarding
health, safety or security in connection with your assignment, please contact
Host Country Human Resources.


Privacy Policy and Data Protection


The Home Company and Host Company will, in the course of their business, process
personal data relating to you, You give your consent to the Home and Host
Company to: (a) process your personal information for their, and their
Affiliates’, business purposes; (b) process your sensitive personal data where
this is necessary for the administration of the employment relationship; (c)
make your personal information available to their Affiliates or to third
parties, where necessary for the purposes of the administration of your
employment, or where required by law; (d) transfer your personal information
within or outside your Home or Host Country, including where the country in
question may not maintain data protection standards that are equivalent to those
of your Home or Host Country.


Termination of Assignment


Your assignment may be terminated by Home Company or Host Company at any time.
Except in the case of localization, at the end of your assignment, you will
revert to the terms and conditions of employment under your employment agreement
with your Home Company, except that your compensation, benefits and other terms
of



Page | 2



--------------------------------------------------------------------------------



employment may be adjusted to conform to the corresponding terms and conditions,
benefit schemes and other practices applicable to your return position with the
Home Company or to any further assignment with another PMI affiliate.


The Company may decide at any time that continuation in an assignment role will
require localization. Any decision on localization is taken in the light of
periodic reviews by the Company of its Long Term Assignees. Localization will be
in accordance with the provisions of the Global Guidelines.


Your assignment will terminate automatically if your employment with the Home
Company is terminated (whether by you or by the Home Company).


Governing Law


Your employment by the Home Company, and the terms of your assignment to the
Host Company, shall be governed by the substantive and procedural law of
Switzerland, without giving effect to any principles relating to conflicts of
laws.


I wish you every success in your assignment. Please return one copy of this
letter duly signed for agreement to Maddalena Beucler, HR Services
Administrator, Lausanne, Switzerland.


Yours sincerely,


PHILIP MORRIS SERVICES S.A.






/s/ RALF ZYSK
/s/ KRISTIN HOLTER
Ralf Zysk
Kristin Holter
Vice President Compensation & Benefits and
International Assignments PMI
Director Human Resources Switzerland



_____________________________________________________________________________________________    


Acknowledgment


I acknowledge receipt of this letter and I agree with its terms. I have retained
a copy of the letter for reference. I confirm that I have read the PMI Global
Long Term Assignment Guidelines, provided during the assignment briefing. I also
acknowledge receipt of the Guidelines on Business Practice for Assignees,
attached at Annex “A”, which I have read and understood.


Signed……/s/ MARTIN KING........




Full Name of Assignee: Martin King




Date of Signature ……8 January 2014………………………………





Page | 3



--------------------------------------------------------------------------------



Annex “A” to Assignment Letter


Guidelines on Business Practice for Assignees


1. Your assignment is a secondment to the Host affiliate. This means that you
will continue to be an employee of your Home Company, but you will be
temporarily seconded to the Host Company. The purpose of the assignment is so
that you can undertake work on behalf of the Host Company for a temporary
period.
    
2. Although you remain employed by your Home Company, for the period of your
assignment you will be under the supervision and direction of the Host Company
and you must comply with the guidelines, practices, rules and regulations of the
Host Company from time to time in effect, as well as all applicable laws in the
Host Country.


3. You also remain subject to many of your Home Company policies, to the extent
that they do not conflict with those of the Host Country whilst you are on
assignment. Further details can be found in the Global Guidelines.


4. During your assignment it is important that you do not do anything that may
appear to be, or may be construed as, the conduct of business by or on behalf of
the Home Company.


For example:
•
You must not distribute business cards naming the Home Company;

•
Your e-mail signature and contact details must reference the Host Company only;

•
You must not use your Home Company title, but should use a title that is legally
acceptable to, and approved by, the Host Company;

•
You may send e-mails only from an e-mail address associated with the Host
Company;

•
You should not transact any business whatsoever on behalf of the Home Company.



5. During your assignment it is also important that you do not do anything that
may bind the Home Company to any agreement, arrangement or business transaction.


For example:
•
You may not sign any agreements, reports to third parties or regulatory filings
on behalf of the Home Company, or on behalf of any other Company affiliates
except the Host Company;

•
You may not sign any document on behalf of the Home Company;

•
You are expressly forbidden to bind the Home Company in any way, whether
verbally or in writing.










Page | 4



--------------------------------------------------------------------------------

[capturea02.jpg]



CONFIDENTIAL




Mr. Martin King
Lausanne, January 7, 2014


Dear Martin,


This letter confirms the terms and conditions of your employment effective as of
the date of issue of your work permit or February 1st, 2014, whichever is the
later (the “Effective Date”) with Philip Morris Services S.A. (“the Company”).


Compensation


Your gross annual base salary will be Swiss Francs (CHF) 825’006.--
corresponding to your grade, which is 24. Your base salary will be paid in
twelve (12) equal monthly installments and reviewed annually, for the first time
on April 1st, 2014.


As explained in the PMI Global Long Term Assignment Guidelines (“Global
Guidelines”), when working for the Company on an assignment outside Switzerland,
your compensation is adjusted in several ways to enable you to maintain a
standard of living in the host location which is reasonably comparable to that
in your Home Country, allowing for the costs (personal income taxes, social
security contributions, participation in other mandatory state schemes, Home
Country contributory benefit schemes and housing and utilities) for which you
would normally be responsible while working in your Home Country. Your Home
Country, for the purpose of your remuneration package, shall be deemed to be
Switzerland. Your point of origin for the purposes of home leave will be deemed
as Geneva, Switzerland.


Incentive Compensation Award Program


As a grade 24 employee, you will be eligible to participate in the Incentive
Compensation (“IC”) Award Program, which is administered at the sole discretion
of the Compensation and Leadership Development Committee of the Board of
Directors pursuant and subject to the terms of the 2012 Performance Incentive
Plan (or any similar plan in the future). Each eligible employee has an annual
IC award target that assumes a PMI company performance rating of 100 and an
"Optimal" individual performance.
As a grade 24 employee, for 2014 your target is 100% of your annual base salary.
Targets are reviewed annually by the Company and are made available to employees
under the PMI 23-G4 Guidelines Global Variable Compensation Programs Annex 1.


Equity Award Program


As a grade 24 employee, you will be eligible to participate in the Equity Award
Program, which is administered at the sole discretion of the Compensation and
Leadership Development Committee of the Board of Directors pursuant and subject
to the terms of the 2012 Performance Incentive Plan (or any similar plan in the
future). Each eligible employee has an annual equity award target that assumes a
PMI company performance rating of 100 and an "Optimal" individual performance.
As a grade 24 employee, for 2014 your target is 160% of your annual base salary.
Targets are reviewed annually by the Company and are made available to employees
under the PMI 23-G4 Guidelines Global Variable Compensation Programs Annex 2.



Philip Morris Services S.A., Avenue de Cour 107, 1001 Lausanne, Switzerland
T:+41 (58) 242 00 00, F: +41 (58) 242 01 01



--------------------------------------------------------------------------------



The Incentive Compensation and Equity Award Programs are discretionary and do
not obligate the Company to make an award nor entitle employees to receive an
award.  Eligibility to participate in the Programs does not guarantee receipt of
an award and receiving an annual award does not guarantee receipt of an award in
the future. Any awards that are made may be higher or lower than the targets
mentioned above. Targets may be amended at the discretion of the Company at any
time without prior notice.
Fidelity premium


For each completed year of service, the Company pays a cumulative bonus of CHF
150.-- on each anniversary of the Effective Date, up to a maximum of CHF
3'000.-- for 20 years of service.


Pension


In accordance with the Federal pension law (“LPP”), you will continue to be a
member of the “Caisse de pensions Philip Morris en Suisse”, providing old age,
disability, and survivor’s benefits.


According to the current Pension Fund regulations, you will pay a contribution
equivalent to 6% of your pensionable salary. Your contribution will be deducted
each month from your salary. For further details, please refer to the Pension
Fund regulations.


Other benefits


For the purpose of benefits which are linked to seniority in the Company, but
with the exception of Pension Fund affiliation, your initial entry date into
Philip Morris International Inc. or its subsidiaries will be taken into account,
i.e. June 3rd, 1991.


Accident Insurance


In accordance with Swiss law (LAA) employees are automatically covered for
accident in the event of occupational or non-occupational accidents. This cover
is paid for by the Company.
Health Insurance


You will join the Company group health insurance contract. Employees and their
eligible dependents (spouse and dependent children up to age 18 or up to age 25
if full-time student or apprentices) are enrolled into this group health
insurance scheme. Human Resources International Assignments will provide you
full details of the coverage.
Salary continuation in the event of sickness


Subject to the regulations of the Company’s insurer, 100% of the annual base
salary is paid for up to 2 years from the first day you are unable to work. This
cover is paid for by the Company.
Life Insurance


In accordance with the regulations of the Company’s insurer and in coordination
with the Pension Fund, you are provided with an insurance cover in case of death
and permanent disability paid for by the Company.

Page | 2



--------------------------------------------------------------------------------



Vacation


Your annual entitlement to vacation will be 20 days per calendar year and will
be increased to 25 days per calendar year from your 5th year of service with the
Altria group of companies or age 50 (whichever comes first).
Your entitlement will be further increased to 30 days per calendar year after
the age of 55 and 10 years of service.
You will be entitled to the greater of the number of days determined by
applicable Home or Host Country Affiliate vacation practice.
Your entitlement to public holidays will be in accordance with local office
practice.
Privacy policy and data protection


The Company and Host Country Affiliate will, in the course of their business,
process personal data relating to you. You give your consent to the Company and
Host Country Affiliate to: (a) process your personal information for their, and
their Affiliates’, business purposes; (b) process your sensitive personal data
where this is necessary for the administration of the employment relationship;
(c) make your personal information available to their Affiliates or to third
parties, where necessary for the purposes of the administration of your
employment, or where required by law; (d) transfer your personal information
within or outside your Home or Host Country, including where the country in
question may not maintain data protection standards that are equivalent to those
of your Home or Host Country.


Confidential Information


Consistent with your obligations under Swiss law, you undertake not to disclose
any Confidential Information, whether during or after your employment by the
Company, and upon termination of your employment to return any Confidential
Information in tangible or electronic form in your possession. For these
purposes “Confidential Information” means any trade secrets and other
proprietary information pertaining to the Company or its affiliates, which has
not been made available to the general public by an authorized representative of
the Company or its affiliates, whether patentable or not, including for example
any idea, formula, technique, invention, process, program, business, marketing
and sales plans, financial, organizational and sales data, and similar
information.


Expatriate Status


In accepting the terms and conditions of employment contained herein, you
acknowledge that you have accepted an assignment to work outside Switzerland for
an affiliate of the Company or an entity that does business with the Company.
The terms of the assignment are set out in a separate letter. You acknowledge
that your benefits and entitlements as an expatriate are determined in
accordance with the Global Guidelines. Even if you still have a contract of
employment with a Philip Morris International affiliate in your Home Country,
you will not be eligible for any duplication of benefits and entitlements. You
acknowledge that you may also be requested in the future to accept other such
assignments outside Switzerland.
You also acknowledge that repatriation will, or any future assignment may entail
the termination of this contract.













Page | 3



--------------------------------------------------------------------------------



Company Property


Upon termination of your employment, you should return to the Company and/or its
affiliates all paper and electronic files and documents, tapes, CD’s, and copies
thereof and other items belonging to the Company and its affiliates,
irrespective of their source and origin, including, if any, Company corporate
cards, telephone, telephone cards, keys, access and identification cards,
computers, blackberry, car, and, if requested, will certify that this has been
done to the best of your belief and that you also comply with all Company
Records & Information Management (RIM) policies, procedures, and guidelines
before your departure.


The settlement of any outstanding expenses due to the Company, including, but
not limited to any outstanding balance on the account of the corporate card
issued in your name will be set-off with any payable sums.


Termination of employment


This contract shall be terminable in accordance with Swiss law.


Miscellaneous


This letter, when countersigned by you, will represent the complete agreement
between you and the Company concerning its subject matter and will supersede and
replace any previous agreements or understandings between you and the Company or
any of its affiliates. This agreement may not be modified or waived in any
respect except in a written document duly signed by you and the Company.


This agreement will be governed by and construed in accordance with Swiss law.


Please indicate your acceptance of the foregoing by countersigning and returning
the enclosed copy of this letter to the attention of Maddalena Beucler, HR
Services Administrator, Lausanne, Switzerland, before January 21, 2014.


Yours sincerely,


PHILIP MORRIS SERVICES S.A.


/s/ RALF ZYSK
/s/ KRISTIN HOLTER
Ralf Zysk
Kristin Holter
Vice President Compensation & Benefits and
International Assignments PMI
Director Human Resources Switzerland







Acknowledged and agreed:


/s/ MARTIN KING     Date: _8 January 2014_____________
Martin King






Page | 4

